NO. 07-04-0490-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL D

                                 MARCH 29, 2006
                         ______________________________

                             RHONDA TULANE SMITH,

                                                            Appellant

                                           v.

                               THE STATE OF TEXAS,

                                                     Appellee
                       _________________________________

            FROM THE 320TH DISTRICT COURT OF POTTER COUNTY;

                 NO. 49,124-D; HON. DON EMERSON, PRESIDING
                       _______________________________

                              Memorandum Opinion
                        _______________________________

Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.

      Appellant, Rhonda Tulane Smith, was convicted upon her open plea of guilty to the

offense of delivering a controlled substance to a child. The conviction was based on her

act of ingesting methamphetamine while pregnant, and her unborn child was the purported

recipient of the drug as contemplated in the charge. The issues raised by appellant are

the same as those raised by Tracy Yolanda Ward in our opinion issued this same date in

cause number 07-04-0457-CR. Further, the opinion issued in that case controls the
outcome here. So, we incorporate that opinion into this one and reverse the judgment of

the trial court.

       Accordingly, for the reasons explained in our opinion rendered in cause number 07-

04-0457-CR, we reverse the trial court’s judgment and render judgment acquitting

appellant of the crime as charged in the indictment.



                                               Brian Quinn
                                               Chief Justice



Do not publish.




                                           2